Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed December 13, 2021. As filed, Claims 1-14 are pending are pending of which claim 1 and 2 are amended; claims 10-14 are newly added. Claims 3-9 are withdrawn from consideration as pertaining to nonelected invention. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 11/15/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claim 1 under 35 U.S.C. § 112 second paragraph is maintained. Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant's argue that” This rejection is moot in view of the above-presented amendment to claim 1 in self-explanatory manner.”(Remarks page 6-77).

In response, it is noted that while claim 1 has been amended to recite process for making compound of formula XII “comprising converting a compound of formula VII to brivaracetam XII” the reaction condition and reagents required for said conversion in a stereoselective manner and without the need to conduct chiral separation are not 
As a result, one must refer back to the specification in order to define the claimed invention. On [0048] and example on [0074] of instant specification it is stated that  such conversion requires the following synthesis steps, reagents and intermediates: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  

The rejection of claims 1 and 2  under 35 U.S.C. § 112 first  paragraph is withdrawn in view of claim amendments and persuasive arguments (Remarks page 7).

The rejection of claims 1-2 under 35 U.S.C. § 103 over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 and US 8957226, by Ates et al. Feb. 17, 2015 and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 is  maintained. 
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant's argue that” Because KENDA fails to provide any teaching in how to successfully obtain the "R isomer of compound 82a" through isolation or direct synthesis, etc., it would not have been obvious for a person of ordinary skill in the art to make the final enantiomerically pure product, brivaracetam, starting with "R isomer of compound 82a"".”(Remarks page 9-10).

Contrary to Applicant’s assertion, the  combined teaching of cited prior art, regarding  the synthesis of the isomer compound 83α by Kenda, and the  stereoselective  synthetic pathway directed only towards a particular isomer by starting with the appropriate enantiomer discussed by the ‘226 patent which teaches stereosynthesis of brivaracetam  using optically pure starting materials and optical resolution of racemates by crystallization, and have reasonable expectation of success in producing the claimed invention. The ‘226 patent teach that using optically pure starting materials in stereoselective synthesis of brivaracetam has the advantage of reducing the proportion of undesired stereoisomers generated in the course of reaction, thereby increasing productivity of the overall process.  The organic chemistry text book March’s Advanced Organic Chemistry shows aspects of resolving a racemic mixture 

Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

In the instant case, the prior art by Kenda and the ‘226 patent specifically provide the suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
KENDA teaches that Z in compound 82a can alternately have an OEt in position of the Cl (halo) group which would be the equivalent of C=O-Cl found in compound X of claims (see Method D-1 of the prior art).

    PNG
    media_image5.png
    156
    365
    media_image5.png
    Greyscale

In response to applicant's argument that the synthesis has the advantage of not needing the use of any chiral separation step, namely chiral column chromatography purification, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Since KENDA teaches the clinical importance of compound 83α, which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide, one of ordinary skill in the art would be motivated to 
Therefore, the claimed chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction.
The Applicant has not shown clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.

4. The Double Patenting rejection  of instant claims 1, 2, over claims 1, 4, 5 over U.S. Patent No. 10.221,134 is withdrawn in view of persuasive argument (Remarks page 13-14).

The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 12/13/2021 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula VII to brivaracetam XII wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII, but, since the claims do not set forth any synthesis  steps, reagents  and reaction conditions required for stereoselective converting substrate VII to product XII, it is unclear what stereoselective method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 1 is therefore rendered indefinite.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 attached herewith) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 attached herewith).

Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) comprising converting a compound of formula VII to brivaracetam XII  wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
The article by KENDA teaches synthesis of 4-substituted pyrrolidone butanamides as therapeutical agents with significant antiepileptic activity; particularly (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide 83α (ucb  34714; aka brivaracetam) was found to be more potent antiseizure agents (same utility as claimed application):
KENDA discuss the synthesis of compounds 83β and 83α, which correspond to (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide 
    PNG
    media_image7.png
    170
    156
    media_image7.png
    Greyscale
(see p. 546).  This compound is synthesized by method D-1, which is shown below.  
    PNG
    media_image8.png
    173
    442
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    118
    147
    media_image9.png
    Greyscale
  
Disclosed in Scheme 7, is an alternate synthesis of said compound via Method D-2:
    PNG
    media_image8.png
    173
    442
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    118
    147
    media_image9.png
    Greyscale
  Within Method 1 = H and R2 = propyl for compound 26 and R3 = H, one of R4 and R’4 = H and the other is propyl, R5 = H and Z = OEt for compound 82, which correspond to starting materials of 2-aminobutanamide (as defined in claim 2) and a compound of formula VII wherein R1 = Et and X is a halogen (as defined in claims 1 and 2).  The reaction is performed with Et3N, which corresponds to claimed basic conditions.  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides. 
  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides, which would correspond to (S)-2-aminobutanamide of instant claims. 
Shown below is the synthetic route to brivaracetam as shown in CASREACT data base:

    PNG
    media_image10.png
    309
    456
    media_image10.png
    Greyscale

The difference between the prior art of KENDA and the instant claims is that KENDA teaches reaction of the racemic mixture of the 4-halobutanoic acid derivatives (compound 82a) with optically pure 2-aminobutanamide to give (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide as diastereomeric mixture rather than reaction of only 
However, KENDA specifically discuss that compound 83α which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide as the most potent therapeutical agent and clinical candidate since it is 10 times more potent than levetiracetam and possesses significant efficacy (see p. 539).  KENDA teaches synthesis of compound 82a as the racemate.
    PNG
    media_image11.png
    284
    656
    media_image11.png
    Greyscale
 

    PNG
    media_image5.png
    156
    365
    media_image5.png
    Greyscale
 (see Scheme 7, p. 536).  
The article by KENDA specifically teaches that variable Z in compound 82a can alternately have an OEt in position of the Cl (halo) group which would then lead to the compound VII of claims 1-2.

Moreover, with regard to stereoselective  synthetic methodology to prepare optically pure brivaracetam by caring the synthesis using optically pure substrates as starting materials, such strategy is known in the prior art of the ‘226 patent, analogue prior art drawn to preparation of optically pure brivaracetam.
The ‘226 patent teach stereoselective synthesis of 2-oxo-pyrrolidin-1-yl derivatives such as brivaracetam (I)  from  optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones of formula (III) and intermediates compounds of formula (VI)  (abstract; col1;col 8 line 50-67).
The ‘226 discuss aspects of stereoselective process by using optically enriched or substantially optically pure starting materials and intermediates thereof (col13 lines 50-65).         The ‘226 patent specifically teach that  the strategy of using optically enriched or 
Regarding the proviso of instant claim 1 “wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII” the ‘226 patent discuss on col 10 lines 16-25 recrystallization as alternative purification method to isolate diastereoisomers:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

 Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers and utilize such optically pure materials in a stereoselective synthesis to obtain a desired stereoisomer and further discuss fractional crystallization as alternative to chiral chromatography separation See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: (C)    Use of known technique to improve similar devices (methods, or products) in the same way;
And (D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

The motivation to react only the appropriate (R) isomer of 4-halobutanoic acid substrate  with (2S)-2-aminobutanamide would derive from (C) or (D) from KSR. 
Based on the combined teaching of prior art, regarding  the synthesis of the isomer compound 83α by Kenda which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide, one of ordinary skill in the art would be motivated to adopt a stereoselective  synthetic pathway directed only towards that particular isomer as the starting material by using the strategy discussed by the ‘226 patent which teaches stereosynthesis of brivaracetam  using optically pure starting materials and have reasonable expectation of success in producing the claimed invention because: 1) 
 In this particular case, it would be using the appropriate enantiomer of 4-halobutanoic acid as starting material in the stereoselective synthesis of brivaracetam.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622